Citation Nr: 0608948	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-01 513	)	DATE
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for a shell fragment wound scar of the right 
shoulder.  

3.  Entitlement to a higher initial evaluation for a scar of 
the left neck, rated as zero percent disabling prior to April 
8, 2005, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2001 decision by the RO.  The appeal has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  By a decision entered in March 2001, the RO, in pertinent 
part, granted service connection for PTSD, a shell fragment 
wound scar of the right shoulder, and a scar of the left 
neck, and assigned evaluations therefore of 10, 10, and 0 
percent, respectively.

2.  In May 2001, the veteran filed a notice of disagreement 
(NOD), challenging the evaluations assigned in the RO's March 
2001 decision; the RO mailed him a statement of the case 
(SOC) in December 2001, and he filed a substantive appeal 
later that same month.

3.  In November 2003, the Board remanded the veteran's claims 
for additional development; in December 2005, while the case 
was in remand status, the Appeals Management Center Resource 
Unit (AMCRU) in Bay Pines, Florida increased the rating for 
the scar of the veteran's left neck from 0 to 10 percent, 
effective from April 8, 2005.  The prior 10 percent 
evaluations for PTSD and the shell fragment wound scar of the 
right shoulder were confirmed and continued, and the case was 
returned to the Board in February 2006.

4.  In March 2006, the Board received a written communication 
from the veteran stating that he would like to withdraw his 
appeal; as of that date, the Board had not yet promulgated a 
final decision on the issues presented.


CONCLUSION OF LAW

The veteran's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2005); 38 C.F.R. 
§ 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's regulation pertaining to withdrawal of appeals was 
amended effective April 18, 2003.  See Board of Veterans' 
Appeals: Rules of Practice-Appeal Withdrawal, 68 Fed. Reg. 
13,235 (March 19, 2003).  Both the current and former 
versions of the regulation provide, in effect, that an 
appellant may withdraw an appeal to the Board by submitting a 
written request to do so at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204(b)(1), (3) (2005); 38 C.F.R. § 20.204(b) 
(2002).  When an appellant does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination(s) that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the record shows that the RO, by a 
decision entered in March 2001, granted service connection 
for PTSD, a shell fragment wound scar of the right shoulder, 
and a scar of the left neck, and assigned evaluations 
therefore of 10, 10, and 0 percent, respectively.  The 
veteran filed an NOD in May 2001, challenging the evaluations 
assigned; the RO mailed him an SOC in December 2001, and he 
filed a substantive appeal later that same month.  In 
November 2003, the Board remanded the veteran's claims for 
additional development.  Thereafter, in December 2005, while 
the case was in remand status, the AMCRU increased the rating 
for the scar of the veteran's left neck from 0 to 10 percent, 
effective from April 8, 2005.  The prior 10 percent 
evaluations for PTSD and the shell fragment wound scar of the 
right shoulder were confirmed and continued, and the case was 
returned to the Board in February 2006.

In March 2006, the Board received a written communication 
from the veteran stating that he would like to withdraw his 
appeal.  As of that date, the Board had not yet promulgated a 
final decision on the issues presented.

Because the veteran has clearly expressed his desire to 
terminate his appeal, because he has done so in writing, and 
because the Board had not yet promulgated a decision on his 
appeal at the time of his request for withdrawal, the legal 
requirements for a proper withdrawal have been satisfied.  
38 C.F.R. § 20.204 (2005); 38 C.F.R. § 20.204 (2002).  
Accordingly, further action by the Board on this appeal is 
not appropriate, and the appeal is dismissed.  38 U.S.C.A. 
§ 7105(d) (West 2002).

ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


